ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Filed in the office of Ross Miller Secretary of State State of Nevada 20110736905-84 Certificate of Amendment (PURSUANT TO NRS 78.) 10/13/11 9:55 AM E0134732006-8 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: Highland Business Services, Inc. 2. The articles have been amended as follows: Article I: The name of the corporation shall be changed from Highland Business Services, Inc., to Elevate, Inc. Article III: The number of shares with a par value: 100,000,000 total authorized shares. Par Value per share: $0.001 Number of shares without par value: none 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 61.05% 4. Effective date of filing: (optional) 5. Signature: (required) X/S/ Wright Thurston Signature of Officer
